PRICE, Presiding Judge.
This is an original application for leave to apply to the Circuit Court of Chambers County for a writ of error coram nobis to review the action of that court in adjudging the petitioner guilty of a criminal offense.
*619The petition alleges and our records show that we did not take jurisdiction .of the case. Baker v. State, 5th Div. 574.
The petition to this court for leave to proceed in the circuit court is without merit. Ex parte Sidney Smith, 265 Ala. 60, 89 So.2d 694; Ex parte Willard Terry, 40 Ala.App. 538, 539, 116 So.2d 615.
The motion of the state to dismiss the application is granted.
Petition dismissed.